United States Court of Appeals
                     For the First Circuit


No. 20-1340

                         UNITED STATES,

                           Appellant,

                               v.

                        PABLO L. RIVERA,

                      Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Timothy S. Hillman, U.S. District Judge]


                             Before

                   Kayatta, Selya, and Barron,
                         Circuit Judges.


     Donald C. Lockhart, Assistant United States Attorney, with
whom Andrew E. Lelling, United States Attorney, was on brief, for
appellant.
     Jonathan Scott Lauer, Assistant Federal Public Defender, for
appellee.


                       February 22, 2021
           BARRON,       Circuit    Judge.         This   appeal     concerns    an

inventory search of a vehicle that a Massachusetts State Police

("MSP") trooper stopped on a highway in 2019.              Based on the fruits

of that search, the driver of the vehicle was charged with various

federal gun and drug offenses.              He thereafter moved to suppress

the fruits on Fourth Amendment grounds, given that the search was

warrantless and undertaken without probable cause.

           The   government        argued    in    response   that    the   search

comported with the Fourth Amendment because it was not conducted

for an investigatory purpose and instead constituted a proper

exercise   of    what    is   known    as    law    enforcement's      "community

caretaking function," Boudreau v. Lussier, 901 F.3d 65, 71 (1st

Cir. 2018), given that the vehicle needed to be removed from the

roadside for public safety reasons, the trooper had called for a

tow truck to come to the scene to remove it, and the search itself

had been carried out pursuant to standardized procedures.                       The

District Court ruled, however, in favor of the defendant, because

it concluded that there was no community caretaking justification

for the inventory search, as the trooper had made clear that the

defendant would be permitted to ride with the tow truck driver to

the impound lot.        We now reverse the District Court's decision to

grant the motion to suppress.




                                      - 2 -
                                 I.

          The defendant is Pablo Rivera, and the vehicle that he

was driving was pulled over by MSP Trooper Vladimir Louissaint on

Route 84 in Sturbridge, Massachusetts on February 8, 2019. Trooper

Louissaint claimed to have pulled Rivera over for driving in the

left lane even though other lanes were available for travel.   See

Mass. Gen. Laws ch. 89, § 4B ("Upon all ways the driver of a

vehicle shall drive in the lane nearest the right side of the way

when such lane is available for travel, except when overtaking

another vehicle or when preparing for a left turn.").

          After making the stop, Trooper Louissaint discovered

Rivera was driving without a valid license.   Rivera was the only

occupant of the vehicle and could not legally drive it.

          Trooper Louissaint ordered the vehicle towed pursuant to

an MSP policy ("the MSP impoundment policy") that authorizes a

trooper to have a vehicle removed from the side of a highway if

there is no licensed occupant.    The trooper told Rivera that he

was not under arrest and that, as a result, he could ride with the

tow truck driver to the impound lot.

          Before the tow truck driver arrived, Trooper Louissaint

informed Rivera that he needed to inventory the vehicle prior to

having it towed.   Trooper Louissaint then began to conduct an

inventory search of the vehicle pursuant to a second MSP policy

("the MSP inventory search policy").     That policy required an


                              - 3 -
inventory   search    of   any     vehicle    towed     pursuant   to     the   MSP

impoundment policy.

            While conducting the search, the trooper discovered a

brown, rock-like substance -- which was later found to be heroin

-- and drug paraphernalia in a backpack in the trunk of the vehicle

Rivera had been driving.         He asked Rivera what the substance was,

and Rivera told him that it was salt.                 Trooper Louissaint then

placed Rivera under arrest, drove him back to the state police

barracks,   further   inventoried      the    backpack,     and    discovered     a

loaded firearm.

            Rivera was charged in a three-count indictment in the

District of Massachusetts with possessing a firearm and ammunition

as a convicted felon in violation of                  18 U.S.C. § 922(g)(1);

possessing heroin with intent to distribute in violation of 21

U.S.C. § 841(a)(1); and possessing a firearm in furtherance of a

drug    trafficking        crime     in      violation      of      18      U.S.C.

§ 924(c)(1)(A)(i).     Rivera then moved to suppress the evidence

discovered pursuant to the inventory search of his vehicle on the

ground that this warrantless search violated the Fourth Amendment.

He   further   contended     that    his     roadside    statement       that   the

discovered substance was "salt" and the search of the backpack at

the barracks (during which the police discovered the gun) were

fruits of that initial illegal search and must be suppressed as

well.


                                     - 4 -
           The government contended that the inventory search fell

within the community caretaking function, which "is one of the

various exceptions to the Fourth Amendment's requirement that law

enforcement officers have probable cause and obtain a warrant

before effecting a search or seizing property."               Boudreau, 901

F.3d at 71.      Under that exception, law enforcement officers, in

"their role as 'community caretakers,'" may "remove vehicles that

impede traffic or threaten public safety and convenience" without

obtaining a warrant.       Id. at 72 (quoting United States v. Coccia,

446 F.3d 233, 238 (1st Cir. 2006)); see also Colorado v. Bertine,

479 U.S. 367, 371 (1987) ("[I]nventory searches are now a well-

defined   exception   to     the   warrant     requirement   of   the   Fourth

Amendment.").1      The    District    Court    rejected   that   contention,

however, because it concluded that, as Rivera was permitted to

ride to the impound lot with the tow truck driver, there was no

non-investigatory reason to conduct the inventory search in this

case.     United States v. Rivera, No. 19-cr-40007-TSH, 2020 WL

525676, at *2 (D. Mass. Feb. 3, 2020).            The government moved for

reconsideration, which the District Court summarily denied on

February 19, 2020.        The government then timely filed this appeal

on March 19, 2020.        See United States v. Ibarra, 502 U.S. 1, 2

(1991) (per curiam).       We have jurisdiction under 18 U.S.C. § 3731.


     1 Rivera does not object to the trooper's decision to have
his car towed.


                                      - 5 -
                                   II.

             On review of a district court's order granting a motion

to suppress, we apply a "mixed standard," reviewing "findings of

fact   and     credibility   determinations . . .      for   clear   error

and . . . conclusions of law de novo."           United States v. Dubose,

579 F.3d 117, 120 (1st Cir. 2009) (quoting United States v.

Andrade, 551 F.3d 103, 109 (1st Cir. 2008)).         We view the facts in

the light most favorable to the district court's ruling, but only

to the extent they are not clearly erroneous.          Id.

             The MSP inventory search policy has three stated aims:

(1) to protect "[t]he vehicle and its contents"; (2) to protect

"[t]he Department and tow company against false claims of lost,

stolen,   or    vandalized   property";    and    (3) to   protect   "[t]he

member(s) [of the MSP force] and the public from dangerous items

that might be in the vehicle."           It is clear that an inventory

search carried out to serve those purposes could be compliant with

the Fourth Amendment (even though done warrantlessly and without

probable cause), see South Dakota v. Opperman, 428 U.S. 364, 369

(1976), and the District Court did not suggest otherwise. Instead,

it held that the search of Rivera's car did not serve any of those

purposes, as "[p]olice safety was not compromised because [Rivera]

was seated on a guard rail awaiting the tow truck" and there was

no risk to Rivera's property because Rivera planned to ride with

the tow truck driver to the tow yard.        Rivera, 2020 WL 525676, at


                                  - 6 -
*2.   For that reason, the District Court held that the search could

not be justified as an exercise of the community caretaking

function and so violated the Fourth Amendment.                Id.

            We are not persuaded.           Even if Rivera himself posed no

danger to the trooper, the items in the vehicle might have.                   See

Bertine, 479 U.S. at 373 & n.5 (explaining that police may conduct

an    inventory   search   out    of    a    concern    regarding    "dangerous

instrumentalities" and to "check for any dangerous items" in the

vehicle such as "explosives" (quotation marks and alterations

omitted)).    And, even though Rivera would have been riding in the

tow truck, given the late hour and the fact that Rivera could not

legally operate his vehicle, there was a risk that the vehicle

would not be recovered promptly. Accordingly, there still remained

the concern about "false claims of theft."             Id. at 373.      Thus, the

District Court erred in granting Rivera's motion to suppress on

the ground that the inventory search that Trooper Louissaint

conducted did not serve any of the purposes for which such searches

are permitted under the Fourth Amendment for the simple reason

that the search at issue here did serve those purposes.

            Rivera   separately    contends      that    we    may   affirm   the

District Court's grant of his motion to suppress on the alternative

ground, not relied upon by the District Court, that the initial

traffic    stop   violated   the       Fourth   Amendment     because    Trooper

Louissaint lacked reasonable suspicion to pull over the vehicle


                                       - 7 -
Rivera was driving.   But, Rivera does not dispute that Trooper

Louissaint testified that he stopped Rivera after Rivera had driven

in the left lane for approximately half a mile, even though the

center and right lanes were available for travel and even though

only a few other cars were on the road, in the distance.   Nor does

Rivera dispute that Massachusetts law provides that "the driver of

a vehicle shall drive in the lane nearest the right side of the

way when such lane is available for travel, except when overtaking

another vehicle or when preparing for a left turn."     Mass. Gen.

Laws ch. 89, § 4B; see also Heien v. North Carolina, 574 U.S. 54,

61 (2014).   Thus, this aspect of Rivera's attempt to defend the

District Court's granting of his motion to suppress is without

merit.

          Moreover, in light of our ruling on this score, there is

no merit to Rivera's additional argument that we may affirm the

District Court's grant of his motion to suppress on the ground --

also not relied upon by the District Court -- that the inventory

search was in fact motivated solely by an investigatory purpose.

It is true that an inventory search may be challenged on the ground

that it was undertaken pretextually.     See United States v. Del

Rosario, 968 F.3d 123, 128-29 (1st Cir. 2020).         But, Rivera

expressly premises his pretext claim here on the fact that Trooper

Louissaint failed to follow the letter of the MSP inventory search

policy after having made the vehicle stop itself without having


                              - 8 -
any reason to suspect that there had been a traffic violation.

Thus, our conclusion that the record shows that the trooper did

have such reasonable suspicion to make the stop defeats this

alternative argument for sustaining the District Court's ruling as

well.

                              III.

          For the foregoing reasons, we reverse.




                              - 9 -